Name: Commission Regulation (EEC) No 1212/92 of 12 May 1992 amending Regulation (EEC) No 1070/92 introducing a countervailing charge on cucumbers originating in Bulgaria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 127/10 Official Journal of the European Communities 13 . 5. 92 COMMISSION REGULATION (EEC) No 1212/92 of 12 May 1992 amending Regulation (EEC) No 1070/92 introducing a countervailing charge on cucumbers originating in Bulgaria duced in application of Article 25 of that Regulation is amended ; whereas, if those conditions are taken into consideration, the countervailing charge on the import of cucumbers originating in Bulgaria must be altered, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 56/92 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1070/92 (3) introduced a countervailing charge on cucumbers origina ­ ting in Bulgaria ; Whereas Article 26 (1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1070/92, 'ECU 27,89' is hereby replaced by 'ECU 33,50'. Article 2 This Regulation shall enter into force on 13 May 1992. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 12 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118 , 20. 5. 1972, p. 1 . 0 OJ No L 122, 7. 5. 1992, p. 3 . 0 OJ No L 112, 30. 4. 1992, p. 35.